In re Sammie McGilvery















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-422-CV

IN RE SAMMIE McGILVERY
 

 Original Proceeding
                                                                                                                

MEMORANDUM OPINION
                                                                                                                
 
      Sammie McGilvery filed a mandamus petition on December 19, 2001.  We notified him by
letter dated December 19 that the petition was defective because it did not contain proof of service
as required by Rule of Appellate Procedure 9.5(d).  See Tex. R. App. P. 9.5(d).  We advised
McGilvery that we would deny his petition if he did not serve the document as required by the
appellate rules and provide proper proof of service within ten days.  McGilvery has failed to
comply.  Accordingly, we deny the petition.  Id. 52.8(a); In re State of Tex., 26 S.W.3d 759, 759
(Tex. App.—Waco 2000, orig. proceeding).
                                                                   PER CURIAM
       
Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Writ denied
Opinion delivered and filed February 6, 2002
Do not publish
[CV06]